UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1949



JOSEPH R. THOMPSON,

                                              Plaintiff - Appellant,

          versus


EAGLE DIRECT, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-2882-AW)


Submitted:   February 28, 2002              Decided:   March 18, 2002


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Michael P.
Broderick, DONOVAN & BRODERICK, P.C., Silver Spring, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph R. Thompson appeals the district court’s order granting

summary judgment to Defendant in this action alleging unlawful

discharge in violation of the Age Discrimination in Employment Act.

Our review of the materials before us convinces us that age was not

a motivating factor in Thompson’s discharge. Further, the district

court did not abuse its discretion in denying Thompson’s motion to

dismiss Defendant’s motion for summary judgment as untimely filed.

We find no reversible error and affirm on the reasoning of the

district court.   See Thompson v. Eagle Direct, Inc., No. CA-99-

2882-AW (D. Md. filed June 27, 2001, entered June 28, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2